PER CURIAM.
Appellant has not responded to appellee’s motion to dismiss the appeal on the grounds that the public work, which appellant sought to have enjoined in the trial court, has been substantially completed, as shown by certified copies of certificates of substantial completion filed on the public records.
Under these uncontested circumstances, the issue raised in this appeal is moot and no effective relief can be granted appellant. Verdun v. Scallon Brothers Contractors, Inc., 263 La. 1073, 270 So.2d 512 (La.1972).
The appeal is hereby dismissed on appel-lee’s motion.